Exhibit 10.1

December 14, 2012

Michael Hunkapiller

 

  Re: Base Salary Compensation

Dear Michael:

This Letter Agreement is in reference to your voluntary waiver of your annual
base salary (“Base Salary”) and your annual performance bonus (the “Bonus”), as
previously discussed between you and Pacific Biosciences of California, Inc.
(the “Company”).

This Letter Agreement serves to confirm your acknowledgement and agreement, that
you will be waiving: (a) your Base Salary such that your Base Salary payable by
the Company to you will be equal to $1 per year (the “Reduced Salary”),
commencing January 1, 2013, through December 31, 2013 (the “Reduction Period”),
and (b) one hundred percent (100%) of the amount of any Bonus otherwise payable
by the Company to you with respect to the calendar year 2012 performance period
(together with the Reduced Salary, the “Reductions”). Unless the Reduction
Period is extended by mutual agreement between the Company and you, then
effective as of January 1, 2014, your Base Salary payable by the Company to you
will be equal to the amount of your Base Salary in effect immediately prior to
the effectiveness of the Reduced Salary.

In addition, for purposes of the Employment Agreement entered into between you
and the Company, dated January 5, 2012 (the “Employment Agreement”), and the
Change in Control Severance Agreement entered into between you and the Company,
dated January 5, 2012 (the “Severance Agreement”), you acknowledge and agree
that the Reductions will not constitute “Good Reason,” as defined in
Section 13(e) of the Employment Agreement and Section 7(d) of the Severance
Agreement.

During the period that your Reduced Salary remains in effect, the amount of any
salary severance that you may become entitled to receive under Section 9(a)(i)
of the Employment Agreement or Section 3(a)(i) of the Severance Agreement will
be determined without regard to the Reduced Salary and instead will be
calculated based on your Base Salary in effect immediately prior to the
effectiveness of such Reduced Salary.

Except as expressed modified by the terms of this Letter Agreement, your
Employment Agreement and Severance Agreement will remain in full force and
effect in accordance with their terms.

 

Sincerely, PACIFIC BIOSCIENCES OF CALIFORNIA, INC. By:  

/s/ Susan K. Barnes

  Susan K. Barnes   Executive Vice President and Chief Financial Officer

Acknowledged and Agreed:

 

/s/ Michael Hunkapiller

     

December 14, 2012

   Michael Hunkapiller       Date   